35 So. 3d 1208 (2008)
MISSISSIPPI COMMISSION ON JUDICIAL PERFORMANCE
v.
Bobby B. DELAUGHTER.
No. 2008-JP-00460-SCT.
Supreme Court of Mississippi.
March 28, 2008.

ORDER
¶ 1. This matter is before the Court, sitting en banc, on the Petition for Interim *1209 Suspension of Circuit Court Judge Bobby B. DeLaughter filed by the Mississippi Commission on Judicial Performance.
¶ 2. The Commission has filed two formal complaints against Judge DeLaughter, Circuit Court Judge for the Seventh Circuit Court District of Mississippi. In both formal complaints, No. 2008-022 and No. 2008-027, the Commission alleges that Judge DeLaughter has engaged in improper ex parte communications. The Commission further alleges that by engaging in this conduct, Judge DeLaughter has violated Canons 1, 2 A, 2 B, 3 A, 3 B(2), 3 B(5), 3 B(7), 3 B(8), 3 C(1), 3 C(4), 3 D(2) and 3 E(1) of the Mississippi Code of Judicial Conduct. The Commission claims that Judge DeLaughter is guilty of willful misconduct in office and conduct prejudicial to the administration of justice which brings the judicial office into disrepute. In the petition presently before the Court, the Commission requests that Judge DeLaughter be suspended from his duties as Circuit Court Judge while the proceedings on the formal complaints are pending. Judge DeLaughter responded by filing a letter in which he states that he is looking forward to an opportunity to be heard but does not contest an interim suspension.
¶ 3. After due consideration, the Court finds that the Petition should be granted and that Judge DeLaughter should be temporarily suspended from his duties as Circuit Court Judge, for the Seventh Circuit Court District of Mississippi. No inference of any final determination of judicial misconduct should be drawn from the temporary suspension ordered herein. Judge DeLaughter is suspended pending resolution of the formal complaints filed by the Mississippi Commission on Judicial Performance.
¶ 4. IT IS THEREFORE ORDERED that the Petition for Interim Suspension filed by the Mississippi Commission on Judicial Performance be granted. Circuit Court Judge Bobby B. DeLaughter is hereby suspended from all duties as Circuit Court Judge for the Seventh Circuit Court of Mississippi, until further order of this Court.
¶ 5. The Clerk of this Court is hereby directed to forthwith deliver certified copies of this order to the Circuit Clerk of Hinds County.
¶ 6. SO ORDERED.
   /s/ James W. Smith, Jr.
   JAMES W. SMITH, JR., CHIEF JUSTICE
   FOR THE COURT
DIAZ P.J., AND EASLEY, J., NOT PARTICIPATING.